Exhibit 10.31  

 

AMENDMENT NUMBER FIVE TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT &
REVOLVING NOTE

 

This AMENDMENT NUMBER FIVE TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT &
REVOLVING NOTE (this “Amendment”), effective as of April 30, 2014, is entered
into by and between JMP SECURITIES LLC, a Delaware limited liability company
(“Broker/Dealer”), and CITY NATIONAL BANK, a national banking association
(“Lender”), and in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Broker/Dealer and Lender are parties to: (a) that certain Revolving
Note and Cash Subordination Agreement, dated as of April 8, 2011 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Note
Agreement”), and (b) that certain Revolving Note, dated as of April 8, 2011 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Note”);

 

WHEREAS, JMP GROUP LLC, a Delaware limited liability company (“Guarantor”)
guaranteed in favor of Lender, the obligations of Broker/Dealer under the Note
Agreement and the Note pursuant to that certain General Continuing Guaranty,
dated as of April 8, 2011 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Broker/Dealer Guaranty”);

 

WHEREAS, Broker/Dealer has requested that the Lender make certain amendments to
the Note Agreement and the Note; and

 

WHEREAS, upon the terms and conditions set forth herein, Lender is willing to
accommodate the Broker/Dealer’s requests.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.     Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Note Agreement, as amended hereby.

 

2.     Amendments to Note Agreement.

 

(a)     Section 1(a) of the Note Agreement is hereby amended by amending and
restating in its entirety as follows:

 

“(a) Subject to the terms and conditions hereinafter set forth, the Lender
agrees that from time to time between the date first written above and the 6th
day of May, 2015 (the “Credit Period”) it will lend to the Broker/Dealer sums of
money on a revolving basis (each an “Advance”, collectively “Advances”) which,
in the aggregate principal amount outstanding (i) at any one time on or prior to
March 31, 2013, shall not exceed $10,000,000, and (ii) at any one time
thereafter and before May 7, 2013 shall not exceed $15,000,000, (iii) at any one
time thereafter and before October 11, 2013 shall not exceed $20,000,000, (iv)
at any one time thereafter and before May 6, 2014 shall not exceed $15,000,000,
and (v) at any one time thereafter and before May 6, 2015 shall not exceed
$20,000,000 (each of the amounts in subclauses (i), (ii), (iii), (iv) and (v),
the “Credit Line” or “Commitment Amount”, as applicable).”

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Section 1(c) of the Note Agreement is hereby amended by replacing the
reference to “6th day of May, 2015” with “6th day of May, 2016”.

 

3.     Amendments to Note.

 

(a)     The Note is hereby amended by replacing the reference to “6th day of May
2015” with “6th day of May, 2016”.

 

(b)     The second sentence of the first paragraph of the Note is hereby amended
by amending and restating in its entirety as follows:

 

“Such sum shall not exceed (i) at any time on or prior to March 31, 2013,
$10,000,000 (ii) at any time thereafter and before May 7, 2013, $15,000,000,
(iii) at any time thereafter and before October 11, 2013, $20,000,000, (iv) at
any time thereafter and before May 6, 2014 shall not exceed $15,000,000, and (v)
at any time thereafter and before May 6, 2015 shall not exceed $20,000,000.”

 

(c)     The Schedule to the Note is hereby deleted in its entirety and replaced
with the Schedule attached hereto as Exhibit B.

 

4.     Conditions Precedent to Amendment. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of the
Amendment (such date being the “Amendment Effective Date”):

 

(a)     Lender shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

 

(b)     Lender shall have received the reaffirmation and consent of the
Guarantor attached hereto as Exhibit A, duly executed and delivered by an
authorized officer of the Guarantor.

 

(c)     After giving effect to this Amendment, the representations and
warranties herein, in the Note Agreement, and in the Note shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

 

(d)     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
governmental entity against Broker/Dealer, Guarantor, or Lender.

 

(e)     No Events of Acceleration or Event of Default shall have occurred and be
continuing or shall result from the consummation of the transactions
contemplated herein.

 

(f)     Pursuant to Section 19(b) of the Note Agreement, FINRA shall have
provided prior written approval of this Amendment.

 

(g)     All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to
Lender.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Representations and Warranties. Broker/Dealer hereby represents and
warrants to Lender as follows:

 

(a)     It (i) is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization, (ii) is qualified to do business
in any state where the failure to be so qualified reasonably could be expected
to result in a material adverse effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted, to enter into this Amendment and carry out the transactions
contemplated hereby.

 

(b)     The execution, delivery, and performance by it of this Amendment (i)
have been duly authorized by all necessary limited liability company action,
(ii) do not and will not (A) violate any material provision of federal, state or
local law, rule or regulation, or any order, judgment, decree, writ, injunction
or award of any arbitrator, court or governmental entity binding on it or of
Guarantor, (B) violate the certificate of formation or limited liability company
agreement of it or of Guarantor, (C) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of it or of Guarantor, except to the extent that
any such conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a material adverse effect, (D) result in or
require the creation or imposition of any lien of any nature whatsoever upon any
assets of Broker/Dealer, other than as expressly permitted by Lender, or (E)
require any approval of Broker/Dealer’s interest holders or any approval or
consent of any person under any material contractual obligation of
Broker/Dealer, other than consents or approvals that have been obtained and that
are still in force and effect and except, in the case of a material contractual
obligation, for consents or approvals, the failure of which to obtain could not
individually or in the aggregate reasonably be expected to cause a material
adverse effect.

 

(c)     The execution, delivery and performance by Broker/Dealer of this
Amendment, and the consummation of the transactions contemplated herein do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any governmental entity other than consents or
approvals that have been obtained and that are still in force and effect.

 

(d)      This Amendment, when executed and delivered by each person that is a
party thereto, will constitute the legal, valid and binding obligation of it,
enforceable against it in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

 

(e)     As of the date hereof, no injunction, writ, restraining order, or other
order of any nature prohibiting, directly or indirectly, the consummation of the
transactions contemplated herein has been issued and remains in force by any
governmental entity against Broker/Dealer or Guarantor.

 

(f)     No Events of Acceleration or Event of Default has occurred and is
continuing as of the date of the effectiveness of this Amendment, and no
condition exists which constitutes an Event of Acceleration or an Event of
Default.

 

(g)     The representations and warranties set forth in this Amendment, the Note
Agreement, and the Note, as amended by this Amendment and after giving effect
hereto, are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date).

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Agreements. This Amendment has been entered into without force or duress,
of the free will of Broker/Dealer, and the decision of Broker/Dealer to enter
into this Amendment is a fully informed decision and Broker/Dealer is aware of
all legal and other ramifications of each decision. It has read and understands
this Amendment, has consulted with and been represented by independent legal
counsel of its own choosing in negotiations for and the preparation of this
Amendment, has read this Amendment in full and final form, and has been advised
by its counsel of its rights and obligations hereunder and thereunder.

 

7.     Payment of Costs and Fees. Broker/Dealer shall reimburse Lender on demand
for all of its actual out-of-pocket costs, expenses, fees and charges in
connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto (which costs may
include the reasonable fees and expenses of any attorneys retained by Lender).

 

8.     Choice of Law. This Amendment and the rights of the parties hereunder,
shall be governed by, and construed in accordance with, the laws of the State of
California applicable to contracts made and to be performed in the State of
California.

 

9.     Amendments. This Amendment cannot be altered, amended, changed or
modified in any respect or particular unless each such alteration, amendment,
change or modification shall have been agreed to by each of the parties and
reduced to writing in its entirety and signed and delivered by each party.

 

10.     Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

 

11.     Effect on Note Agreement and Note.

 

(a)     The Note Agreement and the Note, as amended hereby, shall be and remain
in full force and effect in accordance with their respective terms and hereby
are ratified and confirmed in all respects. Except for the amendments to the
Note Agreement and the Note expressly set forth herein, the Note Agreement and
the Note shall remain unchanged and in full force and effect. The execution,
delivery and performance of this Amendment shall not operate, except as
expressly set forth herein, as a modification or waiver of any right, power, or
remedy of Lender under the Note Agreement or the Note. The amendments set forth
herein are limited to the specifics hereof, and, except as expressly set forth
herein, shall neither excuse any future non-compliance with the Note Agreement
or the Note, nor operate as a waiver of any Event of Acceleration or Event of
Default.

 

(b)     Upon and after the effectiveness of this Amendment, each reference in
the Note Agreement and the Note to “this Agreement”, “hereunder”, “herein”,
“hereof” or words of like import referring to the Note Agreement, and each
reference in the Broker/Dealer Guaranty to “the Note Agreement”, “thereunder”,
“therein”, “thereof” or words of like import referring to the Note Agreement,
shall mean and be a reference to the Note Agreement as modified and amended
hereby.

(c)     Upon and after the effectiveness of this Amendment, each reference in
the Note Agreement and the Note to “the Revolving Note”, “hereunder”, “herein”,
“hereof” or words of like import referring to the Note, and each reference in
the Broker/Dealer Guaranty to “the Note”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Note, shall mean and be a reference to the
Note as modified and amended hereby.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     To the extent any terms or provisions of this Amendment conflict with
those of the Note Agreement or the Note, the terms and provisions of this
Amendment shall control. To the extent that any terms and conditions shall
contradict or be in conflict with any terms or conditions of the Note Agreement
or the Note, after giving effect to this Amendment, such terms and conditions
are hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Note Agreement and the Note as modified or amended hereby.

 

(e)     Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

 

12.     Entire Agreement. This Amendment, and terms and provisions hereof, the
Note Agreement, and the Note constitute the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous amendments or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

 

13.     Reaffirmation of Obligations. The Broker/Dealer hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Note
Agreement and the Note effective as of the date hereof and as amended hereby.

 

14.     Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

[Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

JMP SECURITIES LLC,

 

a Delaware limited liability company, as Broker/Dealer

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Lehmann

 

 

 

Mark Lehmann

 

 

 

President

 

 

 

 [SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO REVOLVING NOTE AND CASH
SUBORDINATION AGREEMENT & REVOLVING NOTE]

 

 
 

--------------------------------------------------------------------------------

 

 

 

CITY NATIONAL BANK,

 

a national banking association, as Lender

 

 

 

 

 

 

 

By:

/s/ Eric Lo

 

Name:

Eric Lo

 

Title:

Vice President

 

 

  [SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO REVOLVING NOTE AND CASH
SUBORDINATION AGREEMENT & REVOLVING NOTE]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein without definition shall have the meanings
ascribed thereto in: (a) that certain Revolving Note and Cash Subordination
Agreement, dated as of April 8, 2012 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Note Agreement”) by and between JMP
SECURITIES LLC, a Delaware limited liability company (“Broker/Dealer”) and CITY
NATIONAL BANK, a national banking association (“Lender”), and (b) that certain
Revolving Note, dated as of April 8, 2011 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Note”) by and between
Broker/Dealer and Lender. Reference is made to: (a) that certain Amendment
Number Five to Revolving Note and Cash Subordination Agreement & Revolving Note,
effective as of April 30, 2014 (the “Amendment”), by and between Broker/Dealer
and Lender, and (b) that certain General Continuing Guaranty, dated as of April
8, 2011 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Broker/Dealer Guaranty”) by JMP GROUP LLC, a Delaware limited
liability company (“Guarantor”), in favor of Lender. The undersigned Guarantor
hereby (a) represents and warrants to the Lender that the execution, delivery,
and performance of this Reaffirmation and Consent are within its powers, have
been duly authorized by all necessary limited liability company action, and are
not in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
entity, or of the terms of its certificate of formation and limited liability
company agreement, or of any material contractual obligation to which it is a
party or by which any of its properties may be bound or affected, except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a material adverse effect;
(b) consents to the amendment of the Note Agreement and the Note as set forth in
the Amendment and any waivers granted therein; (c) acknowledges and reaffirms
its obligations owing to the Lender under the Broker/Dealer Guaranty, as amended
hereby; and (d) agrees that the Note Agreement and the Note shall remain in full
force and effect, as amended hereby. Although each of the undersigned has been
informed of the matters set forth herein and has acknowledged and agreed to
same, they each understand that the Lender has no obligation to inform it of
such matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Delivery of an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail also shall deliver an original executed counterpart of this Reaffirmation
and Consent but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this
Reaffirmation and Consent. This Reaffirmation and Consent shall be governed by
the laws of the State of California.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 



 

JMP GROUP LLC, a Delaware limited liability

 

company

 

 

 

 

 

 

 

 

 

By:

/s/ Raymond S. Jackson

 

 

 

Raymond S. Jackson

 

 

 

Chief Financial Officer

 




 

  [SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO REVOLVING NOTE AND CASH
SUBORDINATION AGREEMENT & REVOLVING NOTE]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

[Attached]

 

 
 

--------------------------------------------------------------------------------

 

 

FINRA Form REV - 33R

Schedule to Revolving Note

 

SCHEDULE

 

Advances/Payments and Interest of Account Referred to in the Revolving Note

 

--------------------------------------------------------------------------------

 

Commitment Amount: $10,000,000 at any one time on or prior to March 31, 2013,
$15,000,000 at any one time thereafter and before May 7, 2013, $20,000,000 at
any one time thereafter and before October 11, 2013, $15,000,000 thereafter and
before May 6, 2014, and $20,000,000 thereafter and before May 6, 2015.

 

 

Date of Advance

Amount Advanced

Interest Rate

Date of Re-Payment

Principal Amount Re-Paid

Date of Interest Paid

Amount of Interest Paid

Outstanding Amount After Transaction

Signature

 

 

               

 

 

               

 

 

               

 

 

               

 

 

               

 

 

               

 

